DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
There is no IDS of record at this time.

Status of the Claims
The claims filed 02/02/2021 are under consideration.
Claims 1-8 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cao, CN 105963258.
Cao teaches a method for preparing sustained release microparticle comprising 1) preparing a solid dispersion of water soluble drug and biodegradable and biocompatible slightly soluble polymer; 2) dissolving the solid dispersion in an organic solvent C which does not dissolve the water soluble drug but can dissolve the polymer and has a boiling point less than water to form a solid dispersion emulsion; 3) adding the solid dispersion emulsion to an aqueous solution containing a surfactant to form a uniform emulsion; and 4) volatilizing solvent or solvent extraction to solidify microparticles, collect microparticles and wash with milli-Q water (ultrapure water) several times to remove surfactant from the surface of the particles, and drying the particles (Cao, e.g., claim 1). Steps 11) and 12) of claim 1 are also claimed in Cao’s process. Cao teaches the water soluble drug is a peptide having not more than 30 amino acids (Cao, e.g., claim 2). Cao teaches the polymer is polyester, polyacetal, polyanhydride, polyhydroxy fatty acid, or copolymers thereof (Cao, e.g., claim 3). Cao teaches the solid dispersion comprises a mass ratio between the medicine and polymer ranging from 1:1 to 1:99 (Cao, e.g., claim 9). Cao teaches the organic solvent A may be acetic acid (Cao, e.g., claim 7). Cao teaches organic solvent B may be ether, hexane, or heptane (Cao, e.g., claim 8). Cao teaches the method further comprising adding auxiliary agent during preparation of the solid dispersion or step 2, wherein the agent is present in an amount of from 0.01 to 10% by mass of the particle (Cao, e.g., claim 11). Cao teaches the auxiliary agent includes saccharide, amino acid, fatty acid, alcohol, antioxidant or buffering agent (Cao, e.g., claim 12). Cao teaches the microparticles prepared by the method (Cao, e.g., claim 13). 
Cao anticipates the subject matter of claims 1-8.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kobayashi, US 5556642.
Kobayashi teaches sustained release microparticles comprising water soluble drugs and water insoluble biodegradable polymer (Kobayashi, e.g., abstract).
Claim 8 refers to the process of claim 1, but is an independent claim directed to the product. The process language incorporated from claim 1 does not appear to imply any structural features not found in the microparticles disclosed in Kobayashi. 
Kobayashi anticipates the subject matter of instant claims 8.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mathiowitz, US 6235224.
Mathiowitz teaches sustained release microparticles comprising a water-soluble drug and a biodegradable polymer, i.e., polyanhydrides (Mathiowitz, e.g., example 2.2).
Claim 8 refers to the process of claim 1, but is an independent claim directed to the product. The process language incorporated from claim 1 does not appear to imply any structural features not found in the microparticles disclosed in Mathiowitz. 
Mathiowitz anticipates the subject matter of instant claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 5556642 in view of Hutchinson, US 20020198315 A1.
Kobayashi teaches methods for producing sustained release microparticles comprising water soluble drugs and water insoluble biodegradable polymer (Kobayashi, e.g., abstract).
Applicable to claim 1: 
Kobayashi teaches the method comprising forming a solid dispersion of drug and biodegradable polymer, dissolving the solid dispersion in a water immiscible organic solvent, emulsifying the resulting solid dispersion solution with an aqueous phase, and removing the organic solvent thus solidifying the microparticles (Kobayashi, e.g., claim 1). The microparticles are isolated and washed by distilled water corresponding to washing with ultrapure water, e.g., three times (Kobayashi, e.g., examples 1 and 4). This methodology corresponds to steps 2-4 in claim 1.
The organic solvent for dissolving the solid dispersion has a boiling point less than 100oC, i.e., less than water, and is water immiscible (Kobayashi, e.g., c4:59-65).
The aqueous phase contains an emulsifier, i.e., surfactant (Kobayashi, e.g., c5:1-8).
Kobayashi teaches preparing solid dispersion by dissolving the drug and the polymer in a solvent in which they both dissolve (Kobayashi, e.g., c2-c3, bridging ¶, and c4:7-40). The desired solid dispersion is obtained by removing the solvent in which they both dissolve, e.g., evaporation, spray drying or the like (Kobayashi, e.g., c4:52-57). 
Kobayashi’s method differs from the method recited in claim 1 in that Kobayashi teaches the solid dispersion prepared by dissolving the polymer and drug in a solvent in which they both dissolve but does not expressly teach acetic acid.
A further difference between the method recited in claim 1 and the method of Kobayashi is that Kobayashi teaches solvent removal, e.g., evaporation, to arrive at the solid dispersion rather than adding mixed solution into an organic solvent B or adding an organic solvent B into the mixed solution to produce a uniform and fine precipitate, organic solvent B being selected from at least one of anhydrous diethyl ether, hexane and n-heptane.
Hutchinson teaches a process for preparing a solid dispersion in a method for preparing microparticles similar to those of Kobayashi (Hutchinson, e.g., 0061). Hutchinson teaches the use of acetic acid as a solvent which can dissolve the active, e.g., peptide, and the polymer, e.g., polylactic acid or copolymer of lactic and glycolic acids, for preparing a solution of peptide and polymer wherein the peptide is dispersed in the polymer (Hutchinson, e.g., 0027 and 0060). Glacial acetic acid is found throughout, e.g., Hutchinson, e.g., 0094.
Further, Hutchinson teaches adding the peptide/polyester/acetic acid solution to a non-solvent such as a paraffin, e.g., hexane, corresponding to solvent B as claimed, to obtain an essentially solvent-free peptide polyester mixture as solid dispersion in the form of microparticles containing a colloidally dispersed free peptide (Hutchinson, e.g., 0067). 
Hutchinson teaches acetic and non-solvent technique results in a colloidal dispersion of the peptide in an organic phase which would have been seen by one skilled in the art as an effective solution for the problem identified in Kobayashi where the medicament is heterogeneously dispersed resulting in low incorporation efficiency (Kobayashi, e.g., c2:15-37). The production of colloidally dispersed peptide would have been expected to improve incorporation efficiency.
Consequently, one skilled in the art understood acetic acid to be a solvent capable of dissolving both the peptide and polyester in the method of Kobayashi and was known and used for preparing solid dispersions of peptide in similar polyesters.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method for preparing microparticles as understood from Kobayashi according to the teachings of Hutchinson with a reasonable expectation of success. This modification may be viewed as the substitution of one known solvent for another where each solvent was known in the art as suitable for preparing a solution of peptide and polyester.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to additionally employ a non-solvent technique for arriving at a solid dispersion of peptide in polyester as suggested in Hutchinson with a reasonable expectation of success. This modification may be viewed as the use of a known technique to improve similar methods in the same way. In this instance, the acetic acid and non-solvent steps were expressly known for the same purpose as the solvent and evaporation technique in Kobayashi, and the skilled artisan would have been motivated to employ acetic acid and a non-solvent, e.g., hexane as suggested in Hutchinson to arrive at a solid dispersion which is essentially free of solvent thereby improving upon the evaporation method of Kobayashi by reducing the time and energy required for evaporation of essentially all of the solvent. Additionally, because the peptide is dispersed in the polymer in a colloidal manner, rather than a heterogeneous manner, the loading efficiency was expected to be improved.
The skilled artisan would have been motivated to employ acetic acid as solvent for peptide and polyester and addition to a non-solvent such as hexane instead of the evaporation technique of Kobayashi because Hutchinson teaches this technique allows for obtaining a solid dispersion of peptide in polyester which is essentially free of solvent, i.e., acetic acid upon addition to a non-solvent, e.g., hexane, and wherein the peptide is colloidally dispersed in the solid dispersion. The skilled artisan would have had a reasonable expectation of successfully making this modification because both references teach techniques for preparing a solid dispersion of peptide in similar biodegradable polyesters.
The combined teachings of Kobayashi and Hutchinson do not expressly teach the step of adding the mixed solution to hexane results in a uniform and fine precipitate. However, the combined teachings of Kobayashi and Hutchinson teach the same active step of adding the mixed solution to the non-solvent hexane as claimed which would have led to the same result, i.e., producing a uniform and fine precipitate within the degree claimed. In an analogous example, where the mixed solution is added to liquid nitrogen Hutchinson reports the formation of droplets which may be considered to meet the limitation of a uniform and fine precipitate. See Hutchinson, e.g., example 1. Additionally, Hutchinson teaches the non-solvent technique results in the formation of microparticles (Hutchinson, e.g., 0067) which appears to meet the limitation of a fine precipitate of uniform size.
Applicable to claim 2: The drug may be LHRH (Kobayashi, e.g., example 4), i.e., a peptide having not more than 30 amino acid residues as recited in claim 2. 
Applicable to claim 3: The polymer may be polyester, e.g., PLGA (Kobayashi, e.g., example 4).
Applicable to claim 4: Kobayashi teaches forming the dispersion employing a ratio between drug and polymer in the claimed range. For example, the mass ratio of the water-soluble drug to the poorly water-soluble polymer in example 4 is 50:900 which equates to 1:18.
Applicable to claim 5: Kobayashi teaches wherein the solvent for the solid dispersion is methylene chloride, i.e., halogenated hydrocarbon, (Kobayashi, e.g., Example 4). 
Applicable to claim 8: Kobayashi teaches sustained release microparticles containing a water-soluble active agent and biodegradable polymer (Kobayashi, e.g., Abstract). 
Accordingly, the subject matter of claims 1-5 and 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 5556642 in view of Hutchinson, US 20020198315 as applied to claims 1-5 and 8 above, and further in view of Woo, US 20080131513.
The combined teachings of Kobayashi and Hutchinson teach a method having the steps required by claim 1, and Kobayashi teaches where the method further comprises including an additive added to the microparticle, Kobayashi does not expressly teach the additive is 0.01-10% of the sum of the mass of the water-soluble drug and the water insoluble polymer. 
Woo teaches methods for preparing sustained release microparticles (Woo, e.g., Abstract, Title), wherein the microparticle comprises a drug, biodegradable polymer and an additive effective to modify release of the drug from the microparticle (Woo, e.g., Abstract, claim 1). Suitable additives for this purpose include, e.g., amino acids (Woo, e.g., 0016-0017), wherein the additive is present in an amount ranging preferably from 0.5-0.7% by weight of the microparticle (Woo, e.g., 0018). The amount suggested in Woo for modifying release from the microparticles is entirely within the range recited in claim 6.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for preparing sustained release microparticles as understood from Kobayashi and Hutchinson by incorporating an additive in an amount as was known in the prior art, e.g., 0.5-0.7% by weight of the microparticle with a reasonable expectation of success. The skilled artisan would have been motivated to include an additive in the amount suggested by Woo in the solid dispersion step or the microparticle formation step to ensure the additive is dispersed in the polymer like the drug to effectively modify release of the drug from the microparticle, e.g., pH stabilizing and protecting amount with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because each document teach methods for preparing sustained release microparticles comprising similar drugs and similar biodegradable polymers. 
Accordingly, the subject matter of claims 6-7 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 10-11 of 16905309. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of the reference application teach a preparation method of sustained release microparticles. Claim 1 of the reference application teaches a method which appears to have each of the steps required by claim 1 of the instant application. The limitations of claim 2 are found in reference application claims 2-3. Both ranges include 30 amino acids. The limitations of claim 3 are found in reference application claim 1. The limitations of instant claim 4 is found in reference application claim 1. The limitations of claim 5 are found in reference application claim 1. The limitations of claims 6 and 7 are found in reference application claims 10-11.
Claim 1 of the present application is broader in scope since the claim 1 of the reference application is more detailed. However, the present method does not exclude the additional details found in reference patent claim 1. Accordingly, the subject matter claimed in the reference application anticipates the subject matter of the presently claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615